UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A (AMENDMENT NO. 1) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURUTIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2014 Commission File Number 000-54118 Urban Hydroponics, Inc. (Exact Name of Registrant as Specified in Its Charter) NEVADA 72-1600437 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 4045 Sheridan Ave., Suite 433 Miami Beach, FL 33140 (Address of Principal Executive Offices) (561) 543-8882 (Telephone Number) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: Common Stock, $.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (ss.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated Filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [ ] As of December 31, 2013, there were 34,400,000 shares of the registrant’s common stock, par value $0.001 per share, issued and outstanding. Of these, 12,400,000 shares were held by non-affiliates of the registrant. The market value of securities held by non-affiliates on December 31, 2013 has not been computed based upon the fact that no active trading market had been established as of December 31, 2013. As of October 10, 2014, there were 34,400,000 shares of the issuer's $.001 par value common stock issued and outstanding. Documents Incorporated by Reference: None EXPLANATORY NOTE This Amendment No. 1 on Form 10-K/A (“Amendment”) is being filed to amend our Annual Report on Form 10-K for the fiscal year ended June 30, 2014 (the “Form 10-K”), filed with the Securities and Exchange Commission on October 14, 2014, (i) to correct a few minor disclosure items, including an update to the Part III, Item 12 beneficial ownership table, and (ii) to include the XBRL file exhibits required by Rule 405 of Regulation S-T. Other than the aforementioned, no other material changes have been to the Form 10-K. This Amendment speaks as of the original filing date of the Form 10-K, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-K. Pursuant to Rule 12b-15 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the certifications required pursuant to the rules promulgated under the Exchange Act, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, which were included as exhibits to the Form 10-K, have been amended, restated and re-executed as of the date of this Amendment and are included as Exhibits 31.1/31.2 and 32.1/32.2 hereto. i URBAN HYDROPONICS, INC. TABLE OF CONTENTS Page No. Part I Item 1. Business 1 Item 1A. Risk Factors 6 Item 1B.
